DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on August 2, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear if the system includes the magnetic tag or merely acts on the magnetic tag.
Claim 2 is indefinite because it is unclear what are the bounds of the relative term high aspect ratio.
Claims 2-4 are indefinite because it is unclear what structures if any provide the result and use of a high aspect ferromagnetic tag.
Claim 5 is indefinite because it is unclear what structures if any provide the functional limitation and result of entering an inductor-capacitor resonance or a magneto-mechanical resonance to induce a variation in the magnetic fields.
Claim 7 is indefinite because it is unclear what are the bounds of the relative term substantially planar.
Claim 9 is indefinite because it is unclear what structures if any provide the functional limitation and result of separating the generation and reception of the AC fields.
Claim 9 is indefinite because it is unclear how a coil or set of coils can separate a signal over time.
Claim 10 is indefinite because it is unclear what structures if any provide the functional limitation use in surgery.
Claim 11 is indefinite because it is unclear what are the bounds of the relative term close to zero.
Claim 11 is indefinite because it is unclear what if any structure provides the intended use and functional limitation of claim 11.
Claim 14 is indefinite because it is unclear what are the bounds of the relative terms high aspect ratio and low coercivity.
Claim 15 is indefinite because it is unclear what are the bounds of the relative term high aspect ratio quality.  Claim 15 is indefinite because it is unclear what is meant by high aspect ratio quality.  It is unclear how high aspect ratio quality and high aspect ratio are related or if the terms mean the same thing.  
Claim 15 is indefinite because it is unclear what if any method step is implied by the claim language.  It appears no method step is claimed and rather a result is claimed without a step for achieving said result.
Claim 15 is also indefinite because it is unclear relative to what the decrease and increase are judged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. PG Pub. No. 2015/0115944 A1 to Ashe or, in the alternative, under 35 U.S.C. 103 as obvious over Ashe in view of U.S. PG Pub. No. 2017/0067972 A1 to Diamond et al. and in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Ashe discloses a sensing system for determining a location and an orientation of an object which comprises a magnetic tag, the sensing system comprising selection coils and interrogation coils (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1), wherein: the selection coils are arranged to generate a spatially-varying DC magnetic field from which the location of the magnetic tag can be determined in use (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1, noting a skilled artisan would recognize that the DC generated field of Ashe is not homogenous and varies spatially as it has a vector); at least some of the interrogation coils are arranged to generate one or more AC magnetic fields (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1); and at least some of the interrogation coils are arranged to receive harmonics of the one or more AC magnetic fields, from which the orientation of the tag is determined in use ((see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).
Examiner also notes that the BRI of claim 1 does not include a tag and only utilizes the tag as a workpiece.  Moreover, the sensor of Ashe also reads on the broad undefined tag even if it is considered a structural limitation of the claim because a tag is defined as a label for the purpose of giving information and also as a small piece or part that is attached to a main body.
Additionally, Applicant admits that tags are known in the art for determining location of objects (see para 7 of the application as published).
Using a tag to track an object would have been obvious and predictable for determining the tag location and for affixing the tag to an object.
In the alternative Diamond discloses a similar magnetic tracking system, wherein the DC magnetic field is spatially-varying (see Figs. 1 and 14 and para 101-118).
It would have been obvious to one of skill in the art to have combined the teachings of Ashe and Diamond because doing so would predictably and beneficially allow for alternating harmonics to acquire additional imaging information and to provide spatial encoding (see Figs. 1 and 14 and para 101-118).
Regarding claim 2, Ashe discloses a device, wherein the magnetic tag comprises a high aspect ratio ferromagnetic tag (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).
Regarding claims 3 and 4, Ashe discloses the claimed invention except for an aspect ratio of 100:1 or 1000:1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the aspect ratio since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Examiner further notes that Ashe directly suggests that the aspect can be “10:1 or higher” (see abstract).  Given the suggestion to use a higher aspect ratio in Ashe a skilled artisan would have found trying higher aspect ratios well within the skill in the art and obvious to try in order to create a higher quality sensing system.
Regarding claim 5, Ashe discloses a device, wherein the high aspect ratio ferromagnetic tag is configured to enter an inductor-capacitor resonance or a magneto- mechanical resonance at a frequency of the one or more AC magnetic fields to induce a time dependent variation in the one or more AC magnetic fields (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).  Ashe indicates that the circuit can be tuned to increase signal magnitude at a given distance.  It would have been obvious and predictable to have optimized the tuning to a frequency such as the frequency of the AC field to optimize signal strength at a given distance.
Further, Examiner notes that other than the capacitor and tag claim 5 fails to recite further structural limitations.  Instead, claim 5 recites functional limitations and the device of Ashe is capable of performing said limitations in use.
Regarding claim 6, Ashe indicates the selection coils are DC coils but does not specifically disclose, wherein the selection coils form a planar array.
However, Diamond discloses selection coils in a planar array with the interrogation coils (see Fig. 1A and para 40 and 48).
In the alternative Diamond discloses a similar magnetic tracking system, wherein the DC magnetic field is spatially-varying (see Figs. 1 and 14 and para 101-118).
It would have been obvious to one of skill in the art to have combined the teachings of Ashe and Diamond because doing so would predictably and beneficially allow for alternating harmonics to acquire additional imaging information and to provide spatial encoding (see Figs. 1 and 14 and para 101-118).
Regarding claim 7, Diamond in combination with Ashe discloses a similar device, comprising selection coils through which current can be adjusted in order to shift the location in the generated spatially-varying DC magnetic field of a field-free point throughout a sensing volume (see Figs. 1 and 14 and para 101-118).  Ashe discloses substantially planar coils (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).  
It would have been obvious to one of skill in the art to have combined the teachings of Ashe and Diamond because doing so would predictably and beneficially provide spatial encoding of the imaging area (see Figs. 1 and 14 and para 101-118).
Examiner notes that Diamond discloses eight magnets and in combination with Ashe a skilled artisan would have found substituting 8 coils for the 8 magnets obvious and predictable because both magnets and coils can produce similar magnetic fields usable in the Ashe device.
Regarding claim 8, Diamond discloses a device, wherein the sensing volume exceeds 200 mm width in each dimension (see Figs. 1 and 14 and para 101-118, noting a 100-pixel volume with 5mm spacing reads on the claimed sensing volume.).
Claim 9 fails to recite a further structural limitation and the device of Ashe is capable of performing the intended uses and functional limitations of claim 9.
Claim 10 fails to recite a further structural limitation and the device of Ashe is capable of being used in surgery.
Regarding claim 11, Ashe discloses a device, arranged such that, in use, the magnetic tag location is determined by the received harmonics of the one or more AC magnetic fields when the relevant component of the DC magnetic field at the magnetic tag location is close to zero (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).
Regarding claim 12, Ashe discloses a device, further comprising a processing system communicatively coupled with the selection coils and the interrogation coils the processing system configured to receive and process outputs from the one or more AC magnetic fields the to determine the orientation and the location of the magnetic tag (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).
Regarding claim 13, Ashe discloses a method of locating an object within a human or animal body, comprising the steps of: attaching a ferromagnetic tag to the object to be located (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1); determining a position of the ferromagnetic tag by locating the ferromagnetic tag at a location in a spatially-varying DC magnetic field (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1); and determining an orientation of the ferromagnetic tag by sensing an AC response using one or more coils being sensitive to different vector directions for AC magnetic field (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).
Moreover, the sensor of Ashe also reads on the broad undefined tag the claim because a tag is defined as a label for the purpose of giving information and also as a small piece or part that is attached to a main body.
Additionally, Applicant admits that tags are known in the art for determining location of objects (see para 7 of the application as published).
Using a tag to track an object would have been obvious and predictable for determining the tag location and for affixing the tag to an object.
In the alternative Diamond discloses a similar magnetic tracking system, wherein the DC magnetic field is spatially-varying (see Figs. 1 and 14 and para 101-118).
It would have been obvious to one of skill in the art to have combined the teachings of Ashe and Diamond because doing so would predictably and beneficially allow for alternating harmonics to acquire additional imaging information and to provide spatial encoding (see Figs. 1 and 14 and para 101-118).
Regarding claim 14, Ashe discloses a method, wherein an aspect ratio of the ferromagnetic tag is configured to produce a high magnetic permeability and a low coercivity (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1, noting that both permeability and coercivity are broad and indefinite because of the relative modifiers high and low respectively).  Ashe reads on the BRI of the undefined relative terms.
Regarding claim 15, Ashe discloses a method, wherein a high aspect ratio quality of the ferromagnetic tag decreases a self-demagnetisation effect of the ferromagnetic tag and increases an effective magnetic permeability of the ferromagnetic tag (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1, noting that claim 15 is indefinite and that Ashe reads on the claim given the best possible understanding of the unclear language).
Regarding claim 16, Diamond discloses a similar method, further comprising the steps of: monitoring the AC response; and sweeping the spatially-varying DC magnetic field, while monitoring the AC response, to locate the ferromagnetic tag (see Figs. 1 and 14 and para 101-118).
It would have been obvious to one of skill in the art to have combined the teachings of Ashe and Diamond because doing so would predictably and beneficially provide spatial encoding of the imaging area (see Figs. 1 and 14 and para 101-118).
Regarding claim 17, Ashe discloses a method for determining a location and an orientation of a magnetic tag using one or more coils, the method comprising the steps of (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1): applying a first magnetic field to the magnetic tag; applying a second magnetic field to the magnetic tag using at least one of the one or more coils, wherein the second magnetic field is an AC magnetic field having a first frequency (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1); detecting harmonics of the second magnetic field using at least one of the one or more coils, the harmonics being generated by the magnetic tag when the first magnetic field and the second magnetic field are applied to the magnetic tag (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1); and determining the location and the orientation of the magnetic tag using the detected harmonics (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).
Moreover, the sensor of Ashe also reads on the broad undefined tag the claim because a tag is defined as a label for the purpose of giving information and also as a small piece or part that is attached to a main body.
Additionally, Applicant admits that tags are known in the art for determining location of objects (see para 7 of the application as published).
Using a tag to track an object would have been obvious and predictable for determining the tag location and for affixing the tag to an object.
Regarding claim 18, Ashe discloses a method, wherein the harmonics comprise even harmonics (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).
Regarding claim 19, Ashe discloses a method, wherein the first magnetic field is a DC magnetic field (see entire document, noting abstract, Figs. 1-7, para 3-6, 10, 21, 22, 26-31, 36-42, 47-50, and claim 1).
Regarding claim 20, Diamond discloses a similar tracking method, wherein the first magnetic field is an AC magnetic field having a second frequency different than the first frequency (see Figs. 1 and 14 and para 101-118).
It would have been obvious to one of skill in the art to have combined the teachings of Ashe and Diamond because doing so would predictably and beneficially provide spatial encoding of the imaging area and acquire additional information such as intermodulation information (see Figs. 1 and 14 and para 101-118).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793